
	

114 HR 163 IH: Rate of Average Time Execution Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 163
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Schweikert introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To require the Board of Governors of the Federal Reserve System to collect, publish, and keep
			 current an objective index of dollar-denominated loan interest rates of
			 various maturities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Rate of Average Time Execution Act of 2015 or the RATE Act of 2015.
		2.Publication of certain loan rates
			(a)In generalThe Federal Reserve Act is amended by inserting after section 11B the following:
				
					11C.Publication of certain loan rates
						(a)In generalThe Board of Governors of the Federal Reserve System shall collect, publish, and keep current a set
			 of indices reporting the rate for dollar-denominated loans of various
			 maturities.
						(b)Specific requirementsThe indices described under subsection (a) shall—
							(1)be derived from a collation of objective, anonymized data collected from a variety of financial
			 institutions for a variety of loan products, where such institutions are
			 representative of a broad range of participants in the financial market;
							(2)contain information representing executed transactions from a basket of credit products, determined
			 by the Board and derived from real market data based on actual borrowing
			 costs;
							(3)list the average of loan rates with maturities of overnight, one month, three months, six months,
			 nine months, and one year;
							(4)not contain the Federal funds rate;
							(5)be published on the Board’s website and updated weekly; and
							(6)be clearly labeled in such a way that they cannot be misinterpreted to be rate targets set by the
			 Federal Open Market Committee..
			(b)RulemakingThe Board of Governors of the Federal Reserve System shall issue regulations to carry out section
			 11C of the Federal Reserve Act, as added by subsection (a), before the end
			 of the 90-day period beginning on the date of the enactment of this Act.
			
